FILED
                            NOT FOR PUBLICATION                             MAY 30 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GAIL HARPER,                                      No. 12-15847

               Plaintiff - Appellant,             D.C. No. 3:11-cv-01306-JW

  v.
                                                  MEMORANDUM*
RYAN LUGBAUER; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                      James Ware, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Gail Harper, an attorney, appeals pro se from the district court’s order

granting an anti-SLAPP motion to strike certain state law claims against the City

and County of San Francisco, the San Francisco Police Department, George

Gascon, Carl Tennenbaum, Chad Ertola, and Anna Brown (the “City defendants”).

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We dismiss Harper’s appeal for lack of appellate jurisdiction.

      The district court’s order dismissed Harper’s claims against some, but not

all, defendants in the action, and, therefore, is not an appealable final order. See

Cassirer v. Kingdom of Spain, 616 F.3d 1019, 1024 (9th Cir. 2010) (en banc).

      Moreover, this court does not have jurisdiction over Harper’s appeal of the

district court’s order granting the City defendants’ anti-SLAPP motion to strike

under the collateral order doctrine because the order can be “fully and effectively

reviewed after final judgment.” Branson v. City of Los Angeles, 912 F.2d 334, 335

(9th Cir. 1990) (collateral order doctrine does not apply to order granting immunity

to some defendants before trial); see also Mohawk Indus., Inc. v. Carpenter, 558

U.S. 100, 106-07, 113 (2009) (discussing collateral order doctrine, and reiterating

“that the class of collaterally appealable orders must remain narrow and selective

in its membership” (citation and internal quotation marks omitted)); DC Comics v.

Pac. Pictures Corp., 706 F.3d 1009, 1015 (9th Cir. 2013) (treating California

anti-SLAPP motions as a form of immunity from suit).

      DISMISSED.




                                           2                                     12-15847